Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-15 are currently under examination, wherein claims 1 and 5 have been amended and claims 11-15 have been newly added in applicant’s amendment filed on July 25, 2022. The terminal disclaimer filed by the applicant on July 25, 2022 is acknowledged herein.
Status of Previous Rejections
2.	The previous provisional rejections of claims 1-10 on the ground of nonstatutory obviousness-type double patenting as stated in the Office action dated April 26, 2022 have been withdrawn in light of the terminal disclaimer approved on July 26, 2022. The previous rejections of claims 1-10 under 35 U.S.C. 103 as stated in the Office action dated April 26, 2022 have been withdrawn in light of applicant’s amendment filed on July 25, 2022. New grounds of rejection have been established as follows. 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.	Claims 1-15 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The exclusive or close-ended transitional phrase “consisting of” in the independent claims 1 and 5 as amended fails to exclude Ni and/or P required by Murphy et al. (‘738 A1) because there appears no positive recitation of these elements in the instant specification. Therefore, Ni and/or P cannot be excluded from the instantly claimed solder alloy. See MPEP 2173.05(i).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US Pub. 2016/0271738 A1).
With respect to claims 1-7 and 10-15, Murphy et al. (‘738 A1) discloses a solder powder or paste or joint comprising a solder alloy comprising by weight 0.001-0.8% Cu, 800-1200 ppm Bi, up to 500 ppm Pb, up to 300 ppm As and a balance of Sn and inevitable impurities (abstract and paragraph [0010]). The elemental content ranges disclosed by Murphy et al. (‘738 A1) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of Murphy et al. (‘738 A1) with an expectation of success because Murphy et al. (‘738 A1) discloses the same utility over the entire disclosed ranges. Murphy et al. (‘738 A1) does not specify the expressions as claimed. However, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al., 149 USPQ 685, 688. Furthermore, a solder alloy disclosed by Murphy et al. (‘738 A1) comprising by weight 150 ppm As, 1000 ppm Bi and 250 ppm Pb would satisfy all the expressions as claimed.
The lowest contents of Ni and P disclosed by Murphy et al. (‘738 A1) (abstract) are low enough to be included in the unavoidable impurities of the instantly claimed solder alloy that would not influence the effects of the instant claimed solder alloy. Therefore, the claim limitation of “consisting of” is still met by the solder alloy of Murphy et al. (‘738 A1).
5.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (‘738 A1) as applied to claims 1-7 and 10 above in view of JP (2015-020182 A).
	With respect to claims 8 and 9, Murphy et al. (‘738 A1) does not specify the oxide as claimed. JP (‘182 A) discloses a solder paste comprising a solder composition comprising by mass greater than 0% to 1.0% of metal oxides including zirconia (abstract and paragraph [0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include by weight greater than 0% to 1.0% zirconia in the solder paste of Murphy et al. (‘738 A1) as disclosed by JP (‘182 A) in order to improve crack resistance as disclosed by JP (‘182 A) (paragraph [0068]).
Response to Arguments
6.	The applicant’s arguments filed on July 25, 2022 have been fully considered but they are moot in light of the new ground of rejection above.	
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


8/5/2022